DETAILED ACTION
This is a Final Office Action in response to the amendment filed 07/28/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 8-15, 17-19 have been amended. Claims 7 and 16 have been canceled. 
Response to Amendment
The amendment filed 07/28/2021 has been entered. 
The amendment is sufficient to overcome the previous objection of claims 4, 12-18.
The amendment is sufficient to overcome the previous 35 U.S.C. 112(b) rejection of record. 
Terminal Disclaimer
The terminal disclaimer filed on 07/27/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of Application Number 16/443,211 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on page 13 of the remarks that the claims do not recite an abstract idea or at the very least are not directed to an abstract idea in that they contain additional 
Applicant submits on pages 13-14 of the remarks that the limitations do not recite certain methods of organizing human activity in managing personal behavior, relationships or interactions between people based on the rules or instructions provided in examples of the October 2019 PEG. Examiner respectfully disagrees and notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) and Under the analysis of claims under step 2A of the Alice framework these claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity. See MPEP 2106.04(a).
Applicant submits on page 14 of the remarks that the claims do not recite a judicial exception, at the very least that the claims are integrated into a practical application of the alleged exception and that the claim limitations place significant restrictions on the alleged exception. Examiner notes that the additional elements recited in the claims are just applying the use of a generic computer environment to perform the abstract idea. These additional elements do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application.
Claim Rejections 35 U.S.C. § 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  The claims recite the limitation “determining that an agent is soon to be available agent based on the AHT”, AHT appears to be an acronym for “average handling time”, however it is not defined in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-6, 8-15, 17-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-6, 8-15, 17-19, the independent claims (claims 1, 10 and 19) are directed, in part, to a method, a system and a non-transitory computer readable medium for optimized work allocation. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-6, 8-9 are directed to a method comprising a series of steps which falls under the statutory category of a process, claims 11-15, 17-18 are directed to a system which falls under the statutory category of a machine and claim 19 is directed to a non-transitory computer readable medium, which falls under the statutory category of an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to certain methods of organizing human activity which includes managing personal behavior (i.e. following rules or instructions).
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to receiving a work queue from a customer engagement… wherein the work queue includes a set of work items, wherein each work item in the set of work items includes at least one associated required skill; receiving an agent list… wherein the agent list includes at least one agent, further wherein the agent list includes all agents…wherein each agent on the agent list includes at least one agent ability, wherein agent abilities correlate to associate required skills for work items, further wherein each agent on the agent list includes an indication of work assigned, a type of work item assigned, an average handling time for the type of work item assigned based on the agent abilities, and a time the work item was started; performing a work queue analysis of the work queue… based on a set of imminent work item rules; generating an imminent work item list based on the work queue analysis… wherein the imminent work item list includes work items from the work queue, wherein the work queue analysis determines a number of work items included on the imminent work item list and an order work items are removed from the work queue to the imminent work item list; performing an agent analysis of the agent list… of each agent on the agent list based on the indication of work assigned, the type of work item assigned, an average handling time for the type of work item assigned based on the agent abilities, the time the work item was started, and a set of time threshold rules; generating an available agent list based on the agent analysis…, wherein the available agent list includes available agents and soon to be available agents; passing the imminent work item list and the available agent list to a smart work allocator (SWA); performing an optimization analysis of a first imminent work item on the imminent work item list based on the available agent list, predetermined criteria, and qualification rules using a SWA software module on the SWA to determine an assigned agent for the first imminent work item; the optimization analysis includinq: determining an optimal match agent for the first imminent work item, wherein the optimal match agent is determined based on the available agent list and the set of predetermined criteria such that the optimal match agent is the agent from the list of available agents whose agent attributes most closely correlate to the required skills for the first imminent work item; temporarily assigning the optimal match agent to the first imminent work item; determining if any of the remaining agents in the available agent list are qualified to handle the first imminent work item based on the available agent list and the qualification rules; creating a list of qualified available agents based on the determination of qualified agents, wherein the list of qualified available agents includes all agents on the available agent list determined to be qualified for the first imminent work item; comparing the agent attributes of each qualified available agent on the qualified available agent list to the required skills of each remaining imminent work item in the imminent work item list and determining if the qualified available agent is qualified to handle at least one of the remaining imminent work items in the imminent work item list based on the qualification rules; when all of the agents on the qualified available agent list are determined to be qualified to handle at least one remaining imminent work item, determining that the optimal match agent is the assigned agent to the first imminent work item; performing an additional optimization analysis of the first imminent work item, when it is determined there is at least one qualified available agent who is not qualified to handle any of the remaining imminent work items in the imminent work item queue; and determining the assigned agent to the first imminent work item based on the additional optimization analysis; assigning the  determined assigned agent from the available agent list to the first imminent work item based on the optimization analysis of the SWA software module, wherein the optimization analysis determines an optimal-match agent; updating the imminent work item list by removing the first imminent work item; and updating the available agent list by removing the assigned agent. If a claim limitation, under its broadest reasonable interpretation covers following rules or instructions, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – “a work allocation engine”, “software module”, “a smart work allocator”, “a system”, “a processor”, “a non-transitory computer readable medium”, and “computer readable code”. These additional element are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 3 and related text and [0066-0070] to understand that the invention may be implemented in a generic environment that “Although computing system 300 as depicted in Figure 3 includes two software modules 320 for performing the functions of Work Acquisition Engine (WAE) software module 110 and/or Smart Work Allocator (SWA) software module 120 in the present example, it should be understood that one or more modules could provide the same operation. Similarly, while the description as provided herein refers to a computing system 300 and a processing system 306, it is to be recognized that implementations of such systems can be performed using one or more processors, which may be communicatively connected, and such implementations are considered to be within the scope of the description. It is also contemplated that these components of computing system 300 may be operating in a number of physical locations. The processing system 306 can comprise a microprocessor and other circuitry that retrieves and executes software 302 from storage system 304. Processing system 306 can be implemented within a single processing device but can also be distributed across multiple processing devices or sub-systems that cooperate in existing program instructions. Examples of processing systems 306 include general purpose central processing units, application specific processors, and logic devices, as well as any other type of processing device, combinations of processing devices, or variations thereof. The storage system 304 can comprise any storage media readable by processing system 306, and capable of storing software 302. The storage system 304 can include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other information. Storage system 304 can be implemented as a single storage device but may also be implemented across multiple storage devices or sub-systems. Storage system 304 can further include additional elements, such a controller capable of communicating with the processing system 306. Examples of storage media include random access memory, read only memory, magnetic discs, optical discs, flash memory, virtual memory, and non-virtual memory, magnetic sets, magnetic tape, magnetic disc storage or other magnetic storage devices, or any other medium which can be used to store the desired information and that may be accessed by an instruction execution system, as well as any combination or variation thereof, or any other type of storage medium. In some implementations, the storage media can be a non-transitory storage media. In some implementations, at least a portion of the storage media may be transitory. Storage media may be internal or external to system 300. User interface 310 can include one or more CEC desktops, a mouse, a keyboard, a voice input device, a touch input device for receiving a gesture from a user, a motion input device for detecting non-touch gestures and other motions by a user, and other comparable input devices and associated processing elements capable of receiving user input from a user. The user interface 310 through the CEC desktops is also integrated into the CEC system 100 allowing the user to access the CEC telephone system, the CEC internet system, the CEC text communications systems, among other CEC systems. Output devices such as a video display or graphical display can display assigned work items 103, the agent 105 to which the work item is assigned, or another interface further associated with embodiments of the system and method as disclosed herein. Speakers, printers, haptic devices and other types of output devices may also be included in the user interface 310.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 5, 11, 14 (work item list and work item analysis), 3-4, 6, 12-15, (agent list, abilities and agent analysis), 8-9, 17-18 (qualifications, optimization analysis) further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0165977 (hereinafter; McCord) in view of US Pub. No. 2015/0106145 (hereinafter; Hamilton) in view of US Pub. No. 2005/0165881 (hereinafter; Brooks).
Regarding claims 1, 10, 19 McCord discloses:
A method for optimized agent allocation to work items, comprising; a system for optimizing agent allocation to work items comprising: a processor, and a non-transitory computer readable medium programmed with computer readable code that upon execution by the processor causes the processor [0026]; [0031-0032] to execute a method for optimized agent allocation to work items comprising; a non-transitory computer readable medium programed with computer readable code that upon execution by a processor causes the processor to execute a method for real-time optimized agent allocation to work items, comprising; receiving a work queue from a customer engagement center (CEC) at a work allocation engine (WAE), [0002]; [0043] a system for optimizing scheduling of contact center resources wherein the work queue includes a set of work items, wherein each work item in the set of work items includes at least one associated required skill; [0046] discloses A queue system 201 is illustrated in this example and represents a voice queue system containing a queue 1 or general queue, a queue 2 for tech support and a queue n for skills based routing.
performing a work queue analysis of the work queue using a WAE software module on the WAE based on a set of imminent work item rules; [0012] the scheduling application receives statistics about forecast arrival rates for incoming interactions and current resource availability data and schedules resources and routing rules according to the forecast requirements the software agent propagating the portion of scheduling relative to the routing rules.
generating an available agent list based on the agent analysis of the WAE software module, wherein the available agent list includes available agents and soon to be available agents; [0012] discloses The scheduling application receives statistics about forecast arrival rates for incoming interactions and current resource availability data [0041] discloses sufficient agents that will become available according to schedule.
creating a list of qualified available agents based on the determination of qualified agents, wherein the list of qualified available agents includes all agents on the available agent list determined to be qualified for the first imminent work item; [0046] A queue system 201 is illustrated in this example and represents a voice queue system containing a queue 1 or general queue, a queue 2 for tech support and a queue n for skills based routing.
performing an additional optimization analysis of the first imminent work item, when it is determined there is at least one qualified available agent who is not qualified to handle any of the remaining imminent work items in the imminent work item queue; and determining the assigned agent to the first imminent work item based on the additional optimization analysis; [0043-0045] disclose an optimization system that uses scheduling routing rules and an optimizer component that subscribes to agent work schedules for a pool of agents 200 that work at the center. These schedules consists mainly of the agent shift description including log-in and log-out times and job descriptions, skill levels and any other relevant information that may affect availability for certain tasks. Based on the arrival statistics and the pool of available agents, the scheduling SW produces agent assignments 203 for the current work period. The assignments may include shift times and queue assignments.
assigning the determined assigned agent from the available agent list to the first imminent work item based on the optimization analysis of the SWA software module, wherein the-optimization analysis determines an optimal-match agent; [0045] discloses Based on the arrival statistics and the pool of available agents, the scheduling SW produces agent assignments 203 for the current work period. The assignments may include shift times and queue assignments.
Although McCord discloses optimizing assignment of work items to agents, McCord does not specifically disclose an agent list indicating availability of agents. However, Hamilton discloses the following limitations:
receiving an agent list from the CEC at the WAE, wherein the agent list includes at least one agent, further wherein the agent list includes all agents for the CEC, wherein each agent on the agent list includes at least one agent ability, wherein agent abilities correlate to associate required skills for work items, Hamilton [0005] discloses an employee list. A plurality of available employees are indexed in an available employee list further wherein each agent on the agent list includes an indication of work assigned, a type of work item assigned, Hamilton [0022] discloses the WAM system uses knowledge of an operation center to determine an ordering and assignment of work items ; Exemplary sources of such knowledge may include: schedules, skills, and proficiencies of available employees, task inter-dependencies and workflows, service goals, forecasts, and time standards of activity types/work queues an average handling time for the type of work item assigned based on the agent abilities, and a time the work item was started; Hamilton [0034] discloses a Just In Time (JIT) module that uses a start time for a process in order to measure the elapsed time a work item spends in a queue or process compared to the desired service time for that queue or process
generating an imminent work item list based on the work queue analysis of the WAE software module, wherein the imminent work item list includes work items from the work queue, wherein the work queue analysis determines a number of work items included on the imminent work item list and an order work items are removed from the work queue to the imminent work item list; Hamilton [0191] discloses an ordered list of tasks for each employee, the application displays the task list to each employee and a number of work items.
performing an agent analysis of the agent list using the WAE software module on the WAE of each agent on the agent list based on the indication of work assigned, the type of work item assigned, an average handling time for the type of work item assigned based on the agent abilities, the time the work item was started, and a set of time threshold rules; Hamilton [0022] discloses the WAM system uses knowledge of an operation center to determine an ordering and assignment of work items that achieves management goals. Exemplary sources of such knowledge may include: schedules, skills, and proficiencies of available employees, task inter-dependencies and workflows, service goals, forecasts, and time standards of activity types/work queues; [0034] discloses a Just In Time (JIT) module that uses a start time for a process in order to measure the elapsed time a work item spends in a queue or process compared to the desired service time for that queue or process; [0117-0118] disclose time threshold rules.]
passing the imminent work item list and the available agent list to a smart work allocator (SWA); Hamilton [0026-0027] disclose a router 26 of the routing subsystem 14 that uses the system 10 to make decisions to route work items to agents. The router generates a task list for each agent, the task list is directed to an agent user interface. The task list includes one or more hyperlinks that identify a task assigned to the agent. [0032] discloses a scheduling subsystem 16 that generates and provides employee schedules and employee data used by the routing subsystem 14 to allocate incoming workflow, these outputs can be based upon workflow data, including, but not limited to available employees.
performing an optimization analysis of a first imminent work item on the imminent work item list based on the available agent list, predetermined criteria, and qualification rules using a SWA software module on the SWA to determine an assigned agent for the first imminent work item; Hamilton [0005] discloses A plurality of available of employees are indexed in an available employee list. A first employee is retrieved form the index of available employees. A next available task assignable to the first employee is determined. A work item from the next available task is assigned to the first employee from the available employee list. The assigned work item is removed from the pending task list.
determining if any of the remaining agents in the available agent list are qualified to handle the first imminent work item based on the available agent list and the qualification rules; Hamilton [0005] discloses A plurality of available of employees are indexed in an available employee list. A first employee is retrieved form the index of available employees. A next available task assignable to the first employee is determined. A work item from the next available task is assigned to the first employee from the available employee list. The assigned work item is removed from the pending task list; [0022] discloses the WAM system uses knowledge of an operation center to determine an ordering and assignment of work items ; Exemplary sources of such knowledge may include: schedules, skills, and proficiencies of available employees, task inter-dependencies and workflows, service goals, forecasts, and time standards of activity types/work queues.
updating the imminent work item list by removing the first imminent work item; Hamilton [0005] discloses a work item from the next available task is assigned to the first employee from the available employee list and the assigned work item is removed from the pending task list.
and updating the available agent list by removing the assigned agent. Hamilton [0005] discloses a work item from the next available task is assigned to the first employee from the available employee list and the assigned work item is removed from the pending task list. The first employee is removed from the available employees list.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for optimizing assignment of work items to agents of McCord with the methods for routing work assignment that includes indexing a plurality of pending tasks and indexing a plurality of available employees of Hamilton in order to optimize workforce and help organizations improve customer service (Hamilton [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although McCord discloses optimizing assignment of work items to agents, McCord does not specifically disclose comparing or correlating skills for work items to the best match agent. However, Brooks discloses the following limitations:
the optimization analysis including: determining an optimal match agent for the first imminent work item, wherein the optimal match agent is determined based on the available agent list and the set of predetermined criteria such that the optimal match agent is the agent from the list of available agents whose agent attributes most closely correlate to the required skills for the first imminent work item; Brooks [0078] discloses the supervisor dispatches the job to the next most optimal worker based on comparison, and the check environment process analyzes that workers capabilities and properties, and so on until a match of job and worker is made, or a system-defined limit is reached, typically n/2 comparisons of job and worker, where "n" is the number of jobs in the eligible worker list.
temporarily assigning the optimal match agent to the first imminent work item; Brooks [0003] discloses certain commands including submitted, executed, completed jobs and a temporal performance function. 
comparing the agent attributes of each qualified available agent on the qualified available agent list to the required skills of each remaining imminent work item in the imminent work item list and determining if the qualified available agent is qualified to handle at least one of the remaining imminent work items in the imminent work item list based on the qualification rules; Brooks Fig. 7; [0079] disclose a worker-driven dispatch comprises the following steps: (1) the list of all jobs in a farm is filtered to omit jobs currently being processing ("engaged jobs") to produce an "idle job list"; if there are no jobs on the idle job list, the worker waits for a job-driven dispatch; (2) the idle job list is filtered by comparing the worker capabilities with the minimum job requirements of each idle job to produce an "eligible job list", all of which eligible jobs are a "suitable job". The eligible job list includes in each job's entry on the eligible job list fields for the job's restrictions and reservations attributes, or one or more links to such attributes.
when all of the agents on the qualified available agent list are determined to be qualified to handle at least one remaining imminent work item, determining that the optimal match agent is the assigned agent to the first imminent work item; Brooks [0078] discloses the supervisor dispatches the job to the next most optimal worker based on comparison, and the check environment process analyzes that workers capabilities and properties, and so on until a match of job and worker is made, or a system-defined limit is reached, typically n/2 comparisons of job and worker, where "n" is the number of jobs in the eligible worker list.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for optimizing assignment of work items to agents of McCord with the event driven queuing system and method of Brooks that compares workers capabilities with job requirements of Brooks in order to improve processing jobs based on status of one or more jobs in a process group (Brooks abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 2, 11, Although McCord discloses optimizing assignment of work items to agents, McCord does not specifically disclose an agent list indicating availability of agents. However, Hamilton discloses the following limitations:
The method of claim 1, further comprising; the system of claim 10, wherein the non-transitory computer readable medium further includes repeating steps performed by the SWA with the updated imminent work item list and the updated available agent list until the imminent work item list is empty. Hamilton [0119] discloses making a determination if there are any additional tasks queues that match an employee skill and repeating the process until there are no remaining task queues.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for optimizing assignment of work items to agents of McCord with the methods for routing work assignment that includes indexing a plurality of pending tasks and indexing a plurality of available employees of Hamilton in order to optimize workforce and help organizations improve customer service (Hamilton [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 3, 12, McCord discloses:
The method of claim 1; the system of claim 10, wherein the agent analysis determines that an agent is an available agent if the indication of work assigned indicates the agent is not currently assigned a work item. [0012] The scheduling application receives statistics about forecast arrival rates for incoming interactions and current resource availability data.
Regarding claims 4, 13, McCord discloses:
The method of claim 1; the system of claim 10, wherein the agent analysis includes: determining that an agent is soon to be available agent based on the AHT, the time the work item was started, and the set of time threshold rules if the indication of work assigned indicates the agent is currently assigned a work item. [0012] The scheduling application receives statistics about forecast arrival rates for incoming interactions and current resource availability data.
Regarding claims 5, 14, Although McCord discloses optimizing assignment of work items to agents, McCord does not specifically disclose an agent list indicating availability of agents or attributes that are beneficial for handling the work. However, Hamilton discloses the following limitations:
The method of claim 1; the system of claim 10, wherein the required skills are attributes that the CEC system has determined are beneficial for handling the work item based on an analysis of the work item by the CEC system. Hamilton [0022] discloses the WAM system uses knowledge of an operation center to determine an ordering and assignment of work items that achieves management goals. Exemplary sources of such knowledge may include: schedules, skills, and proficiencies of available employees, task inter-dependencies and workflows, service goals, forecasts, and time standards of activity types/work queues. [0032], [0042], [0048] further disclose using skills to allocate tasks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for optimizing assignment of work items to agents of McCord with the methods for routing work assignment that includes indexing a plurality of pending tasks and indexing a plurality of available employees of Hamilton in order to optimize workforce and help organizations improve customer service (Hamilton [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 6, 15, Although McCord discloses optimizing assignment of work items to agents, McCord does not specifically disclose an agent list indicating availability of agents or attributes that are beneficial for handling the work. However, Hamilton discloses the following limitations:
The method of claim 1; the system of claim 10, wherein the agent abilities are attributes indicating the agent's ability to handle required skills of work items. Hamilton [0022] discloses the WAM system uses knowledge of an operation center to determine an ordering and assignment of work items that achieves management goals. Exemplary sources of such knowledge may include: schedules, skills, and proficiencies of available employees, task inter-dependencies and workflows, service goals, forecasts, and time standards of activity types/work queues. [0032], [0042], [0048] further disclose using skills to allocate tasks.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for optimizing assignment of work items to agents of McCord with the methods for routing work assignment that includes indexing a plurality of pending tasks and indexing a plurality of available employees of Hamilton in order to optimize workforce and help organizations improve customer service (Hamilton [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 8, 17, Although McCord discloses optimizing assignment of work items to agents, McCord does not specifically disclose comparing agent abilities to required skills of the work items. However, Brooks discloses the following limitations:
The method of claim 17; the system of claim 10, wherein the set of qualification rules utilize a comparison of the agent abilities of the remaining available agents to the required skills of the imminent work items in the determination process. Brooks Fig. 7; [0079] disclose a worker-driven dispatch comprises the following steps: (1) the list of all jobs in a farm is filtered to omit jobs currently being processing ("engaged jobs") to produce an "idle job list"; if there are no jobs on the idle job list, the worker waits for a job-driven dispatch; (2) the idle job list is filtered by comparing the worker capabilities with the minimum job requirements of each idle job to produce an "eligible job list", all of which eligible jobs are a "suitable job". The eligible job list includes in each job's entry on the eligible job list fields for the job's restrictions and reservations attributes, or one or more links to such attributes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for optimizing assignment of work items to agents of McCord with the event driven queuing system and method of Brooks that compares workers capabilities with job requirements of Brooks in order to improve processing jobs based on status of one or more jobs in a process group (Brooks abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 9, 18 McCord discloses
The method of claim 1; the system of claim 10, wherein the additional optimization analysis includes: determining a first qualified available agent that is not qualified to handle any other imminent work items in the imminent work item queue, wherein the determined first qualified available agent is the first available agent in the qualified agent list that is not able to handle any other imminent work items on the imminent work item list; [0046-0046] disclose Optimizer 108 also subscribes to agent work schedules for a pool of agents 200 that work at the center. These schedules consists mainly of the agent shift description including log-in and log-out times and job descriptions, skill levels and any other relevant information that may affect availability for certain tasks; a queue system that represents a voice queue system containing a queue 1 or general queue, a queue 2 for tech support and a queue n for skills based routing.
determining that the optimal match agent is the assigned agent to the first imminent work item, when it is determined that the optimal agent is not qualified to handle any of the remaining imminent work items in the imminent work item queue; [0046] discloses a queue system that represents a voice queue system containing a queue 1 or general queue, a queue 2 for tech support and a queue n for skills based routing.
and determining that the first qualified available agent is the assigned agent to the first imminent work item, when it is determined that the optimal match agent is qualified to handle at least one other imminent work item in the imminent work item queue. [0045-0046] disclose Optimizer 108 also subscribes to agent work schedules for a pool of agents 200 that work at the center. These schedules consists mainly of the agent shift description including log-in and log-out times and job descriptions, skill levels and any other relevant information that may affect availability for certain tasks; a queue system that represents a voice queue system containing a queue 1 or general queue, a queue 2 for tech support and a queue n for skills based routing.
Although McCord discloses optimizing assignment of work items to agents, McCord does not specifically disclose comparing work items to the best match agent. However, Brooks discloses the following limitations:
comparing the agent abilities of the optimal match agent to each imminent work item remaining in the imminent work item queue and determining if the optimal match agent is qualified to handle at least one other imminent work item; Brooks Fig. 7; [0079] disclose a worker-driven dispatch comprises the following steps: (1) the list of all jobs in a farm is filtered to omit jobs currently being processing ("engaged jobs") to produce an "idle job list"; if there are no jobs on the idle job list, the worker waits for a job-driven dispatch; (2) the idle job list is filtered by comparing the worker capabilities with the minimum job requirements of each idle job to produce an "eligible job list", all of which eligible jobs are a "suitable job". The eligible job list includes in each job's entry on the eligible job list fields for the job's restrictions and reservations attributes, or one or more links to such attributes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for optimizing assignment of work items to agents of McCord with the event driven queuing system and method of Brooks that compares workers capabilities with job requirements of Brooks in order to improve processing jobs based on status of one or more jobs in a process group (Brooks abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following is prior art made of record but not relied upon:
US Pub. No. 2013/0061232 (Bernbo et al.) discloses systems and methods for sorting incoming requests into a work queue list.
US Pub. No. 2002/0159475 (Hung et al.) discloses a system for integrating internet based inquiries into a call center.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683